Matter of Shaw (Comissioner of Labor) (2021 NY Slip Op 05056)





Matter of Shaw (Comissioner of Labor)


2021 NY Slip Op 05056


Decided on September 23, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 23, 2021

532218
[*1]In the Matter of the Claim of Shanna Shaw, Appellant. Comissioner of Labor, Respondent.

Calendar Date:September 3, 2021

Before:Garry, P.J., Egan Jr., Clark, Pritzker and Reynolds Fitzgerald, JJ.

Shanna Shaw, Jamaica, appellant pro se.
Letitia James, Attorney General, New York City (Bessie Bazile of counsel), for respondent.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 23, 2019, which denied claimant's application to reopen and reconsider a prior decision.
Following a hearing, an Administrative Law Judge (hereinafter ALJ) issued a decision that, among other things, sustained an initial determination finding that claimant was ineligible to receive unemployment insurance benefits during a specified period. Claimant appealed the ALJ's decision to the Unemployment Insurance Appeal Board, which dismissed claimant's appeal as untimely. Claimant's subsequent application for reopening and/or reconsideration was denied by the Board in a decision filed December 23, 2019. Claimant appeals from the Board's December 23, 2019 decision.
Claimant raises no arguments regarding the denial of the application to reopen and/or reconsider the Board's prior decision, and our review of the record does not disclose an abuse of the Board's discretion in that regard. Accordingly, we find no basis to disturb the Board's December 23, 2019 decision denying claimant's application for reopening and/or reconsideration (see Matter of Leone [Woodmere Florist, Ltd.-Commissioner of Labor], 180 AD3d 1124, 1125 [2020]; Matter of Thomas [Commissioner of Labor], 100 AD3d 1133, 1133-1134 [2012]; Matter of Carlson [Commissioner of Labor], 95 AD3d 1589, 1590 [2012]). As claimant appealed only from the Board's denial of the application to reopen and/or reconsider the dismissal, claimant's arguments with respect to the merits of the decision by the ALJ finding that claimant was ineligible to receive unemployment insurance benefits are not properly before us (see Matter of Thomas [Commissioner of Labor], 100 AD3d at 1134).
Garry, P.J., Egan Jr., Clark, Pritzker and Reynolds Fitzgerald, JJ., concur.
ORDERED that the decision is affirmed, without costs.